Citation Nr: 0307803	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  01-04 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture of the right distal tibia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956, and from March 1960 to October 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2000 RO rating decision which denied a 
compensable rating for residuals of a fracture of the right 
distal tibia.  In June 2001, the veteran appeared at a 
hearing before the RO.  In November 2002, the Board ordered 
additional development of evidence on the veteran's claim.


FINDING OF FACT

Considering the effects of pain on use, the veteran's 
residuals of a fracture of the right distal tibia produce 
moderate limitation of motion of the right ankle.


CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a 
fracture of the right distal tibia have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5271 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1954 to October 1956, and from March 1960 to October 1979, at 
which point he retired with over 20 years of active service.  
His service medical records show that in August 1969 he 
suffered a fracture of the right distal tibia which was 
treated with casting and physical therapy.  

In June 1980, the veteran was granted service connection for 
residuals of a fracture of the right distal tibia, and 
assigned a noncompensable rating.  

VA outpatient treatment records from August 2000 show the 
veteran complaining of pain in his right ankle and decreased 
flexibility.  He reported pain in his right ankle and across 
the ball of his foot for years.  Examination revealed a flat 
arch of the right foot with no tenderness and no skin 
lesions.  The impression was foot pain.  He was prescribed 
naprosyn and referred to podiatry or prosthetics for a custom 
arch support.  

In October 2000, the veteran filed his current claim for a 
compensable rating for residuals of a fracture of the right 
distal tibia.

In December 2000, the veteran was given a VA examination.  He 
complained of pain, weakness, stiffness, instability, and 
giving way of the right ankle.  He denied heat, redness, 
drainage, locking, and abnormal motion.  He stated that he 
took one Motrin daily.  He said that there were no periods of 
flare-up; his condition remained constant.  He did not use a 
walking device or corrective shoes, and had no constitutional 
signs of bone disease.  He stated that his leg did not 
interfere with his job in security.  On physical examination, 
there was no evidence of deformity, angulation, false motion, 
shortening, or intra-articular involvement.  There was no 
malunion.  There was a bony prominence of the junction of the 
mid and lower one-third of the right tibia.  There was no 
tenderness, drainage, edema, painful motion, weakness, 
redness, or heat.  He walked well with a barely perceptible 
limp, and used no cane or appliance.  There was no ankylosis 
present.  On range of motion of the right ankle, dorsiflexion 
was 18 degrees and plantar flexion was 43 degrees; this 
compared to motion of 20 degrees and 45 degrees for the left 
ankle.  There was no painful motion of the right ankle joint.  
The examiner's diagnosis was a fracture of the lower one-
third of the right tibia, thirty-one years previously with no 
loss of function due to pain.  The examiner opined that the 
injury of the right tibia during service had caused minimal 
disability.

In June 2001, the veteran appeared at a hearing before the 
RO.  He testified that he had difficulty walking in a normal 
fashion, and that he walked with a limp.  He stated that he 
had pain when walking, and that taking pain pills didn't 
relieve his pain.  He indicated that he did not have pain 
when he was off his feet.  He reported that his pain had 
become more severe over the past few years.  

In February 2003, the veteran was given a VA joints 
examination.  The history of the fractured right distal tibia 
in service was noted.  He indicated that he experienced pain 
in his right ankle.  On physical examination, there was a 
bony, callus formation, which was slightly tender, 
approximately 5 centimeters above the right ankle joint and 
involving the right tibia.  He had normal range of motion of 
the right ankle, with no tenderness or swelling.  An X-ray of 
the right tibia from January 2000 showed a well-healed 
fracture of the distal tibia, the ankle was essentially 
normal, and there was no evidence of malunion.  The 
examiner's diagnosis was arthralgia of the right ankle which 
could be related to the fractured distal tibia.   

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for a 
compensable rating for residuals of a fracture of the right 
distal tibia (right ankle).  Relevant medical records have 
been obtained and VA examinations have been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A 10 percent rating is assigned where there is malunion of 
the tibia and fibula which produces slight knee or ankle 
disability, and a 20 percent rating is assigned when there is 
malunion which produces moderate knee or ankle disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5262. 

A 10 percent rating is assigned where there is moderate 
limitation of motion of the ankle.  A 20 percent rating is 
assigned where there is marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The evidence shows that during service many years ago, the 
veteran had a fracture of the right distal tibia, at or near 
the ankle.  More recently, in August 2000, he sought 
outpatient care for right ankle pain with reduced 
flexibility.  At the December 2000 VA examination, the 
veteran had a barely perceptible limp.  There was minimal 
limitation of motion of the right ankle, consisting of 18 
degrees dorsiflexion and 43 plantar flexion.  Normal range of 
motion is 20 degrees dorsiflexion and 45 plantar flexion.  
38 C.F.R. § 4.71, Plate II.  There was no malunion.  The 
examiner stated that disability caused by the right tibia 
injury during service was minimal.  At his most recent VA 
examination in February 2003, the examiner stated that right 
ankle motion was normal, although motion in degrees was not 
reported.  There was a tender bony callus formation of the 
right tibia, just above the ankle joint.  Recent X-rays 
reportedly were essentially normal, with no malunion.  The 
examiner assessed arthralgia of the right ankle, which could 
be related to the old fracture.

The evidence shows no malunion of the right distal tibia from 
the old fracture, and thus a compensable rating under Code 
5262 is not warranted.  

As to limitation of motion of the right ankle, one of the 
recent VA examinations noted minimal limitation of motion at 
the time of the examination.  The veteran has also sought 
outpatient treatment for right ankle pain with decreased 
flexibility.  He has given credible testimony on how right 
ankle pain impairs function of the joint during use.  At the 
latest examination, there was objective evidence of a tender 
bony callus, apparently from the old fracture.  At this 
examination, the assessment was arthralgia (i.e., joint pain) 
of the right ankle.  In assessing the degree of limitation of 
motion of the right ankle, during use and flare-ups, the 
effects of pain must be considered.  38 C.F.R. §§ 4.40, 4.45; 
Deluca v. Brown, 8 Vet. App. 202 (1995).  With this in mind, 
and with application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran's 
residuals of a fracture of the right distal tibia produce 
moderate limitation of motion of the right ankle, and this 
supports an increased rating to 10 percent under Code 5271.


ORDER

An increased 10 percent rating for residuals of a fracture of 
the right distal tibia is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

